AMENDMENT NO. 9

TO MASTER REPURCHASE AGREEMENT

Amendment No. 9 dated as of May 1, 2006 (this “Amendment”), by and between
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), ENCORE CREDIT
CORP., (“ECC” and a “Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a
“Seller”), BRAVO CREDIT CORPORATION (“Bravo” and a “Seller”, and together with
ECC, ECC Capital and Bravo, the “Sellers”).

RECITALS

The Buyer, ECC, ECC Capital and Bravo are parties to that certain Master
Repurchase Agreement, dated as of February 18, 2005, as amended by Amendment
No. 1, dated as of July 21, 2005, Amendment No. 2, dated as of August 15, 2005,
Amendment No. 3, dated as of August 19, 2005, Amendment No. 4, dated as of
September 6, 2005, Amendment No. 5, dated as of September 30, 2005, Amendment
No. 6, dated as of November 29, 2005, Amendment No. 7, dated as of January 12,
2006 and Amendment No. 8, dated as of April 11, 2006 (the “Existing Repurchase
Agreement”; as amended by this Amendment, the “Repurchase Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement.

The Buyer, ECC, ECC Capital and Bravo have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.

Accordingly, the Buyer, ECC, ECC Capital and Bravo hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 adding the following definitions in their proper alphabetical order:

““Par Percentage” means, with respect to each Mortgage Loan, the following
percentage, as applicable:

(a) with respect to Purchased Mortgage Loans that are Sub-Prime Mortgage Loans,
Second Lien Mortgage Loans or HELOCs (other than Aged Loans), 99%; or

(b) with respect to Purchased Mortgage Loans that are Aged Loans, 90%; or

(c) with respect to Transactions the subject of which are Exception Mortgage
Loans, a percentage to be determined by Buyer in its sole discretion.”

““Restricted Cash for Margin” means cash deposited by the Sellers in the Buydown
Account in order to satisfy a Margin Call made pursuant to Section 6(a) hereof.”

““Restricted Cash for Par Purchase” means the minimum amount required to be
maintained by Sellers in the Buydown Account as further described in Section
5(c) hereof in order for the Sellers to receive the Purchase Price set forth in
clause (b) of the definition thereof. Buyer shall calculate the amount required
as Restricted Cash for Par Purchase from time to time and communicate such
amount to Sellers. Such calculation shall equal the excess if any of the
outstanding principal balance of the Purchased Mortgage Loans then subject to
Transactions minus the Purchase Price as calculated pursuant to clause (a) of
the definition of Purchase Price.”

1.2 deleting the definitions of “Market Value”, “Maximum Aggregate Purchase
Price”, “Purchase Price” and “Termination Date” in their entirety and replacing
them with the following language:

““Market Value” means, with respect to any Purchased Mortgage Loan as of any
date of determination, the whole-loan servicing released fair market value of
such Purchased Mortgage Loan on such date as determined by Buyer (or an
Affiliate thereof) in its good faith discretion. Without limiting the generality
of the foregoing, each Seller acknowledges that (a) in the event that a
Purchased Mortgage Loan is not subject to a Take-out Commitment, Buyer may deem
the Market Value for such Mortgage Loan to be no greater than par and (b) the
Market Value of a Purchased Mortgage Loan may be reduced (including to zero) by
Buyer if:

(i) a breach of a representation, warranty or covenant made by a Seller in this
Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing and such breach would be reasonably likely to adversely affect the
value of such Purchased Mortgage Loan;

(ii) such Purchased Mortgage Loan (other than a Repurchased Mortgage Loan) is a
Non-Performing Mortgage Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of forty-five (45) calendar days;

(v) such Purchased Mortgage Loan has been subject to a Transaction hereunder for
a period of greater than (a) 120 days for all Mortgage Loans other than Aged
Loans or Repurchased Mortgage Loans and (b) 180 days with respect to each Aged
Loan or Repurchased Mortgage Loan;

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the eighth
Business Day after the related Purchase Date;

(vii) such Purchased Mortgage Loan is no longer acceptable for purchase by Buyer
(or an Affiliate thereof) under any of the flow purchase or conduit programs for
which a Seller then has been approved due to a Requirement of Law relating to
consumer credit laws or otherwise;

(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Repurchased
Mortgage Loans that are Purchased Mortgage Loans exceeds $5 million;

(ix) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans (other
than Repurchased Mortgage Loans) that are Purchased Mortgage Loans exceeds
$20 million;

(x) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Second Lien
Mortgage Loans (including HELOCs) that are Purchased Mortgage Loans exceeds
$50 million;

(xi) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans exceeds $30 million;

(xii) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased Mortgage
Loans for which the credit quality is below that of a B Credit Mortgage Loan
exceeds 5% of the Maximum Aggregate Purchase Price;

(xiii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans for which the origination date with respect to such Mortgage Loan
is greater than thirty (30) days prior to the related Purchase Date but not
greater than sixty (60) days prior to the related Purchase Date exceeds
$50,000,000;

(xiv) during the first five (5) Business Days and the last five (5) Business
Days of each calendar month, when the Purchase Price for such Purchased Mortgage
Loan is added to other Purchased Mortgage Loans, the aggregate Purchase Price of
all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds 40% of the
Maximum Aggregate Purchase Price;

(xv) other than during the first five (5) Business Days and the last five (5)
Business Days of each calendar month, when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds
30% of the Maximum Aggregate Purchase Price;

(xvi) such Purchased Mortgage Loan is a Repurchased Mortgage Loan for which the
Mortgaged Property has been foreclosed upon or has been converted to REO
Property.”

““Maximum Aggregate Purchase Price” means SEVEN HUNDRED MILLION DOLLARS
($700,000,000).”

““Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Sellers to Buyer, which shall equal:

(a) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Sub-Prime Mortgage Loans, Second Lien Mortgage Loans, HELOCs or Aged Loans
(other than, in all cases, Mortgage Loans that are Repurchased Mortgage Loans),
if less than the Restricted Cash for Par Purchase is maintained in the Buydown
Account, the lesser of either:

(A) the product of (1) the Market Value of such Purchased Mortgage Loan
multiplied by (2) the applicable Purchase Price Percentage for such Mortgage
Loan or

(B) the product of (1) the outstanding principal amount thereof as set forth on
the related Mortgage Loan Schedule and (2) the applicable Par Percentage for
such Mortgage Loan;

(b) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Sub-Prime Mortgage Loans, Second Lien Mortgage Loans, HELOCs or Aged Loans
(other than, in all cases, Mortgage Loans that are Repurchased Mortgage Loans),
if at least the Restricted Cash for Par Purchase is maintained in the Buydown
Account, the outstanding principal amount thereof as set forth in the Mortgage
Loan Schedule of such Purchased Mortgage Loan;

(c) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Repurchased Mortgage Loans, the lesser of (1) the product of (A)(x) for the
first 90 days in which the Purchased Mortgage Loan is subject to a Transaction,
85% and (y) thereafter, 85% minus an additional 10% for each 30-day period
following the 90th day in which the Purchased Mortgage Loan is subject to a
Transaction multiplied by (B) the outstanding principal balance thereof as set
forth in the related Mortgage Loan Schedule or (2) 70% of the value reflected in
the most recent BPO; and

(d) on any day after the Purchase Date, except where Buyer and the Sellers agree
otherwise, the amount determined under the immediately preceding clauses (a),
(b) or (c) decreased by the amount of any cash transferred by the Sellers to
Buyer pursuant to Section 4(c) hereof or applied to reduce the Sellers’
obligations under clause (ii) of Section 4(b) hereof or under Section 6 hereof.”

““Termination Date” means the earlier of (a) June 30, 2006, and (b) the date of
the occurrence of an Event of Default.”

SECTION 2. Price Differential. Section 5 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (c) in its entirety and replacing it with
the following language:

“c. Sellers may remit to Buyer funds in $500,000 increments up to the
outstanding Purchase Price to be held as unsegregated cash margin (including
without limitation, amounts which constitute Restricted Cash for Margin and
Restricted Cash for Par Purchase, and collateral in an account (the “Buydown
Account”) for all Obligations under the Repurchase Agreement (such amount, to
the extent not applied to Obligations under the Repurchase Agreement, the
“Buydown Amount”). The Buydown Amount shall be used by Buyer in order to
calculate the Price Differential, which will accrue on the Purchase Price then
outstanding minus the Buydown Amount, applied to Transactions involving
Sub-Prime Mortgage Loans or Second Lien Mortgage Loans (including HELOCs). The
Sellers shall be entitled to request a drawdown of the Buydown Amount (other
than amounts that represent Restricted Cash for Par Purchase or Restricted Cash
for Margin) or remit additional funds to be added to the Buydown Amount in
increments of $500,000, no more than one time per week; provided that, in the
event that Buyer notifies Sellers that the Buydown Amount is less than the
calculation of Restricted Cash for Par Purchase, then the Sellers shall promptly
remit the shortfall to the Buydown Account. Without limiting the generality of
the foregoing, in the event that a Margin Call or other Default exists, the
Buyer shall be entitled to use any or all of the Buydown Amount to cure such
circumstance or otherwise exercise remedies available to the Buyer without prior
notice to, or consent from, the Sellers.”

SECTION 3. Conditions Precedent. This Amendment shall become effective as of
April 13, 2006, (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.2 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(i) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Seller; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement (except to the extent that such
representation or warranty expressly relates to an earlier date).

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their authorized representatives thereunto duly authorized as of the day and
year first above written.

Buyer:

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC,
as Buyer

By: Bruce S. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


Sellers:

ENCORE CREDIT CORP.

By: Larry Moretti
Name: Larry Moretti
Title: EVP & Chief Administrative Officer

ECC CAPITAL CORPORATION

By: Larry Moretti
Name: Larry Moretti
Title: EVP & Chief Administrative Officer

BRAVO CREDIT CORPORATION

By: Larry Moretti
Name: Larry Moretti
Title: EVP & Chief Administrative Officer


2